THE THIRTEENTH COURT OF APPEALS

                                   13-19-00038-CV


   The City of Alamo, Luciano Ozuna Jr., Roberto De La Garza, and Diana Martinez
                                          v.
                                 Baudelio Castillo


                                  On Appeal from the
                    275th District Court of Hidalgo County, Texas
                           Trial Cause No. C-4669-18-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants, The City of Alamo, Luciano Ozuna, Jr., Roberto De La Garza, and Diana

Martinez.

      We further order this decision certified below for observance.

May 30, 2019